DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/03/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
A new reference (Evanson et al. US 2002/0006030) is cited with respect to amended dependent claim 2.
Applicant argues, page 11 of the remarks, “While a conveyor belt generally prevents movement of an object in a backwards direction, Gokhale’s description of the conveyor belt does not provide any description that would specifically teach the recited entrance between the areas (i.e., production and offline storage areas) where ‘the act of causing the storage media items from passing through the entrance in the first direction results in the unidirectional security system mechanically restricting movement of the storage media items through the entrance in a second direction opposite the first direction,’ as recited by claim 1 (emphasis added). Indeed, this act of passing through the entrance results in the mechanically restricted movement, which is not the same as the conveyor belt system described in Gokhale.”
The Examiner respectfully submits that independent claim 1 has been rejected under 35 U.S.C. 112(b), pre-AIA  second paragraph, in this Office Action. Based on the interpretation made by the Examiner, the claimed “entrance” has not been required to 
Applicant argues, pages 11-12 of the remarks, “claim 1 has been amended to clarify that ‘after the storage media items have been moved into the offline storage area through the entrance, data on the storage media items is inaccessible to any computing devices external to the datacenter via the automated system.’ While Gokhale describes that the conveyor belt can move storage media to a storage space, Gokhale does not provide any description that suggests that the storage media becomes inaccessible to external computing devices upon placement into the storage.”
 The Examiner respectfully disagrees. In fact, both Schnee and Gokhale teaches that once the media items are moved from the datacenter, these media items are inaccessible to any computing devices until and unless the media items are specifically recalled from a warehouse. For example, Schnee teaches that when the removable data storage media 110 is transported to a secure warehouse, as in para 0004, it is inaccessible by the robotic arm for read/write access. In a similar manner, Gokhale teaches that, referring to FIG. 9, the container 200 is restored to the system by retrieving it from the offsite location and returning it to an onsite location, step 690 of FIG. 9. The container is received and the media included in the container is inserted into a storage device, para 0082 and FIG. 9. Thus, storing the removable media 320 into a container 200 is unidirectional. The media 320 is not inserted back into the drive by the robotic arm after the media 320 is loaded into a container 200. Rather, media 320 is loaded back into the drive after the container 200 is retrieved from offsite location.
associating a unique key with the storage media item based on the storage media item being transferred from a production area of the datacenter to the offline storage area of the datacenter through a unidirectional security system” as required by amended independent claim 16. Hause teaches that multiple data storage devices 402 are maintained within a case 404. A reader system 54 is configured to trace and read an entirety of device RFID tags 60 associated with the multiple data storage devices 402 in one pass of the case 404, para 0114 and FIG. 11A. A GPS unit 410 with a GPS RFID tag 419 is associated with the case 404, para 0118 and FIG. 11A. Thus, each of the multiple data storage devices 402 is associated with a device RFID tag 60 and once encased in case 404, the device is associated with RFID tag 419 in addition to RID tag 60.
In view of the foregoing remarks, independent claims 1, 16, and 19 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Independent claim 1 requires, inter alia, “an offline storage area for the datacenter, …” and “an offline storage unit …” and “the unidirectional security system including an entrance through which the storage media items can pass between the production area into the offline storage area …” and “after the storage media items have been moved into the offline storage area through the entrance …”. 
Paragraph [0081] of the instant filed specification recites in part “the unidirectional security system includes a spring-loaded detent 236 at the entrance of the slot 234 within the container 212.” (Emphasis added). This is the only instance of the claimed “entrance” in the entire filed specification.
Thus, the entrance is within the container 212 (slot 234, FIGS. 2 and 2A of the instant drawings). Those of ordinary skill in the art would interpret the claimed “offline storage unit” to be the container 212 described in the specification. Accordingly, if the claimed entrance is at the junction of the production area and the offline storage unit, then the media items cannot pass between the production area into the offline storage area since a media item would enter into the offline storage unit via the entrance at the junction. Thus, the claim limitations “the unidirectional security system including an entrance through which the storage media items can pass between the production area into the offline storage area …” and  “after the storage media items have been moved into the offline storage area through the entrance …” are indefinite.
Independent claim 19 recites similar language and this claim is rejected for the aforementioned reason.

Dependent claim 20 directly depend from claim 19 and this claim is rejected because of its dependency to claim 19.
For the purposes of this examination and consistent with the filed specification (see paragraphs [0064] and [0068] of the filed specification), the Examiner interprets the entrance as an open area between the datacenter and the offline storage area connected by a conveyor belt and accordingly, does not map the claimed entrance to any specific structure in the prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnee et al. US 2007/0296581 (“Schnee”) in view of Gokhale et al. US 2007/0162359 (“Gokhale”).
As per independent claim 1, Schnee teaches A system (FIG. 1 illustrates an integrated media management system 100 that is useful for monitoring the location and status of removable data storage media 110, para 0024 and FIG. 1) for facilitating storage of data from an automated system of a datacenter to a secure offline storage space (The removable data storage media 110 allows information to be to create secured offline (When the removable data storage media 110 is transported to a secure warehouse, as in para 0004, it is inaccessible by the robotic arm for read/write access), the automated system operating within a production area of the datacenter (The system 100 is useful for tracking the location and position of media 110 during transport from a data center to and from an archive facility, para 0033), the automated system accessible by one or more computing devices external to the datacenter with a computer network (As shown in FIG. 1, locators of the system 100 typically include a tag reader or interrogator device and antenna, a communication module for communicating with a tracking system 140 and, in some cases, with a satellite location system 134 (e.g., include components necessary for obtaining positioning data from a remote system 134 such as satellite-based or cellular-based receiver/transmitter/processor devices), para 0035 and FIG. 1), the system comprising:
an offline storage area for the datacenter (A controlled space 250 such as a data center or other controlled area of a building housing library 240, para 0036 and FIG. 2), wherein the offline storage area is distinct from a production area of the datacenter (When the controlled space 250 is the other area of the building housing library 240, the controlled space 250 is distinct from a production area of the data the production area of the datacenter comprising a plurality of servers and a plurality of storage media that back up data stored on the plurality of servers (Removable data storage media 110 may be kept at an offsite archive or warehouse for a number of reasons including to address space constraints of the onsite facility (data center), to comply with disaster recovery policies that require backup copies of data be stored remotely, and to provide a more physically secure storage location, para 0004. Clearly, the data center comprises a plurality of servers and the removable media 110 stores backup copies of the data of the plurality of servers);
an offline storage unit that is configured to include storage media items that have been designated for offline storage (Typically, the media 110 is shipped in a storage magazine or shipping container 170 that is especially adapted with slots, receiving shelves, or the like 174 having a particular form factor for receiving media with particular outer dimensions/shapes (e.g., a particular brand/model of tape cartridge), para 0033), wherein the storage media items comprise data from the datacenter (Removable data storage media 110 may be kept at an offsite archive or warehouse for a number of reasons including to address space constraints of the onsite facility (data center), to comply with disaster recovery policies that require backup copies of data be stored remotely, and to provide a more physically secure storage location, para 0004. Clearly, the data center comprises a plurality of servers and the removable media 110 stores backup copies of the data of the plurality of servers);
and wherein, after the storage media items have been moved into the offline storage area through the entrance, data on the storage media items is inaccessible to any computing devices external to the datacenter via the automated system (When the removable data storage media 110 is transported to a secure warehouse, as in para 0004, it is inaccessible by the robotic arm for read/write access).
In an analogous art in the same field of endeavor, Gokhale also teaches and wherein, after the storage media items have been moved into the offline storage area through the entrance, data on the storage media items is inaccessible to any computing devices external to the datacenter via the automated system (Referring to FIG. 9, the container 200 is restored to the system by retrieving it from the offsite location and returning it to an onsite location, step 690 of FIG. 9. The container is received and the media included in the container is inserted into a storage device, para 0082 and FIG. 9. Thus, storing the removable media 320 into a container 200 is unidirectional. The media 320 is not inserted back into the drive by the robotic arm after the media 320 is loaded into a container 200. Rather, media 320 is loaded back into the drive after the container 200 is retrieved from offsite location).
Schnee discloses all of the claimed limitations from above, but does not explicitly teach “a unidirectional security system that is located between the production area of the datacenter and the offline storage area, the unidirectional security system including an entrance through which the storage media items can pass between the production area into the offline storage area in a first direction, wherein an act of causing the storage media items from passing through the entrance in the first direction results in the unidirectional system mechanically restricting movement of the storage media items through the entrance in a second direction opposite the first direction from the offline storage area to the production area”.
However, in the same analogous art in the same field of endeavor, Gokhale teaches a unidirectional security system that is located between the production area of the datacenter and the offline storage area, the unidirectional security system including an entrance through which the storage media items can pass between the production area into the offline storage area in a first direction, wherein an act of causing the storage media items from passing through the entrance in the first direction results in the unidirectional system mechanically restricting movement of the storage media items through the entrance in a second direction opposite the first direction from the offline storage area to the production area” (“media 320 may exit a storage device door 340 and travel on a conveyer belt to a container 200”, para 0050. As known in the art, a conveyor belt is mechanically restricted to move only in one direction).
Given the teaching of Gokhale, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Schnee with “a unidirectional security system that is located between the production area of the datacenter and the offline storage area, the unidirectional security system including an entrance through which the storage media items can pass between the production area into the offline storage area in a first direction, wherein an act of causing the storage media items from passing through the entrance in the first direction results in the unidirectional system mechanically restricting movement of the storage media items through the entrance in a second direction opposite the first direction from the offline storage area to the production area”. The motivation would be that the method and apparatus provide a more efficient way of locating and obtaining storage media stored at offsite storage facilities, para 0013 of Gokhale.
As per dependent claim 3, Schnee in combination with Gokhale discloses the system of claim 1. Schnee teaches wherein: object identifiers are associated with the storage media items (The removable media has an internal or external tag, such as radio frequency identification (RFID tag) storing a unique ID and system generated data, e.g., volume serial number and/or other metadata, para 0018);
the offline storage area comprises an object identifier reader that is configured to read the object identifiers (A tag reader 124 (e.g., an RFID reader or the like) along with an antenna 126 for communicating with or reading/writing to the wireless tag 112 on the removable media 110, para 0028).
As per dependent claim 4, Schnee in combination with Gokhale discloses the system of claim 1. Schnee teaches further comprising a computer system that is configured to: receive a request to move a storage media item out of the offline storage area, wherein the request comprises a unique key associated with the storage media item (A tracking method allows an operator to query the location of a specific media via a user interface to the tracking application (or media tracking system). The media may be within a read/write device, within a data access system (e.g., a library), within controlled space (e.g., within controlled areas of a data center or other controlled locations of an enterprise), or in free or uncontrolled space (e.g., in transport to an archive facility or warehouse or on a technician's desk or shelf or the a bar code or other scanner 246 may be used to read the bar code 234, and the location of the media 230 may then be communicated 212 to the tracking system 210, para 0037 and FIG. 2);
identify the storage media item based at least in part on the unique key (A user interface 314 can be used to query, such as with the media IDs (mapped to the unique key) or other identifying information such as content searches, and a media tracking system 320, which responds by providing location information requested for each of the media in the set, para 0040).
As per dependent claim 5, Schnee in combination with Gokhale discloses the system of claim 1. Schnee teaches further comprising a media exchange interlock area that is adjacent to the offline storage area (“media exchange interlock area” is mapped to the controlled space 250 when it is the other area of the building (data center) housing the library 240. See para 0036 and FIG. 2), wherein:
any storage units that are scheduled to leave the datacenter are transferred from the offline storage area into the media exchange interlock area (Once a removable storage media item exits the library 240 through egress portal 248 (see FIG. 2), it is in a controlled space 250 where the controlled space 250 is the other area of the building and is within the data center, para 0038 and FIG. 2);
no items in the media exchange interlock area are permitted to leave the media exchange interlock area unless a plurality of security requirements have been satisfied (Significantly, the media 230 may also be tracked in the controlled space 250 outside the library 240. To this end, the media 230 may be moved 204 
As per dependent claim 8, Schnee in combination with Gokhale discloses the system of claim 1. Schnee may not explicitly disclose, but Gokhale teaches further comprising an additional automated system within the offline storage area that is configured to: transfer the storage media items between a plurality of storage units (One or more containers 200 may be set up adjacent to the door 340 and receive media 320 exported from a storage device 115. Alternatively, media 320 may exit a storage device door 340 and travel on a conveyer belt to a container 200, para 0050);
transfer the plurality of storage units from the offline storage area to a media exchange interlock area that is adjacent to the offline storage area (One or more containers 200 may be set up adjacent to the door 340 and receive media 320 exported from a storage device 115. Alternatively, media 320 may exit a storage device door 340 and travel on a conveyer belt to a container 200, para 0050).
The same motivation that was utilized for combining Schnee and Gokhale as set forth in claim 1 is equally applicable to claim 8.
further comprising: a media exchange interlock area that is adjacent to the offline storage area; and an additional automated system within the media exchange interlock area, wherein the additional automated system is configured to transfer a plurality of storage units from the media exchange interlock area to a loading dock for transfer outside of the datacenter (Significantly, the media 230 may also be tracked in the controlled space 250 outside the library 240. To this end, the media 230 may be moved 204 through an egress portal 248 of the library 240. The controlled space 250 uses high frequency tag readers 254 with wireless (or wired) communication modules 256 to interrogate and write to the high frequency tag 236 of the media 230. The read event along with a time stamp, the reader/portal ID, and metadata are communicated 212 to the tracking system 210, para 0038 and FIG. 2. When the media 230 is moved 204 outside the controlled space 250, the media 230 is shown to pass first through an egress portal 258 and again a reader 254 is used to read/write the high frequency tag 236 and report the read event to the tracking system 210, para 0039 and FIG. 2).
As per dependent claim 10, Schnee in combination with Gokhale discloses the system of claim 1. Schnee may not explicitly disclose, but Gokhale teaches wherein the offline storage area comprises: a receiving area that is positioned to receive the storage media items from the automated system; and a conveyor system that is configured to move the storage media items in a direction away from the receiving area as additional storage media items are added to the receiving area (One or more containers 200 may be set up adjacent to the door 340 and receive media 
The same motivation that was utilized for combining Schnee and Gokhale as set forth in claim 1 is equally applicable to claim 10.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schnee in view of Gokhale and in further view of Mishra et al. US 2013/0188039 (“Mishra”).
As per dependent claim 6, Schnee in combination with Gokhale discloses the system of claim 1. Schnee and Gokhale may not explicitly disclose, but in an analogous art in the same field of endeavor, Mishra teaches further comprising a computer system and a media exchange interlock area that is adjacent to the offline storage area, wherein the computer system is configured to: cause an X-ray machine within the media exchange interlock area to take an X-ray of the media exchange interlock area in response to a plurality of storage units being moved into the media exchange interlock area (A parcel monitoring system 22 also includes an X-ray system 87. The X-ray system 87 is configured to capture an X-ray image of a parcel 49 (which may be modified by the removable storage devices as taught by Schnee and Gokhale) within a housing 41. Multiple X-ray images from different perspectives are captured, para 0041 and FIG. 4);
perform image processing on the X-ray to determine how many storage media items are in the media exchange interlock area (A parcel monitoring logic 52 is configured to analyze the captured X-ray images and to count the number of items (e.g., products which may be modified by the number of removable storage devices as 
Given the teaching of Mishra, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Schnee and Gokhale with “further comprising a computer system and a media exchange interlock area that is adjacent to the offline storage area, wherein the computer system is configured to: cause an X-ray machine within the media exchange interlock area to take an X-ray of the media exchange interlock area in response to a plurality of storage units being moved into the media exchange interlock area” and “perform image processing on the X-ray to determine how many storage media items are in the media exchange interlock area”. The motivation would be that significant burdens and costs can be reduced by the automated system, para 0002 of Mishra.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schnee in view of Gokhale and in further view of Lastinger et al. US 2005/0060246 (“Lastinger”).
As per dependent claim 7, Schnee in combination with Gokhale discloses the system of claim 1. Schnee and Gokhale may not explicitly disclose, but in an analogous art in the same field of endeavor, Lastinger teaches further comprising a computer system and a media exchange interlock area that is adjacent to the offline storage area, wherein the computer system is configured to: cause a scale within the media exchange interlock area to weigh a plurality of storage units in the media exchange interlock area in response to the plurality of storage units being moved into the media exchange interlock area (The storage unit 200 may also include a 
determine whether a measured weight of the plurality of storage units matches an estimated weight of the plurality of storage units based on the storage media items that have been authorized to leave the offline storage area (The storage unit 200 may further include a processor 206. The processor 206 may be coupled to the weight sensor 204 for receiving signals from the weight sensor 206 such as, for example, signals representative of the weight of the load supported on the load supporting surface 202. In one embodiment, the weight sensor 204 and the processor 206 may be coupled together via a bus 208 to permit communication over the bus 208, para 0034).
Given the teaching of Lastinger, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Schnee and Gokhale with “further comprising a computer system and a media exchange interlock area that is adjacent to the offline storage area, wherein the computer system is configured to: cause a scale within the media exchange interlock area to weigh a plurality of storage units in the media exchange interlock area in response to the plurality of storage units being moved into .
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnee in view of Gokhale and in further view of Hause et al. US 2008/0061979 (“Hause”).
As per dependent claim 11, Schnee in combination with Gokhale discloses the system of claim 1. Schnee and Gokhale may not explicitly disclose, but in an analogous art in the same field of endeavor, Hause teaches wherein the offline storage unit comprises a mobile cart, and wherein the offline storage area is located within the mobile cart (A trolley 1030 including multiple data storage devices 402 is placed near the robot 1002. The trolley 1030 generally includes doors that open/close and is configured to contain hundreds of data storage devices 402. One embodiment provides a wheeled trolley 1030 configured to contain about 480 devices 402, although other sizes and shapes of trolley 1030 are also acceptable. The robot arm 1010 moves up-down and angularly, and the end effector 1012 moves in-out to enable the scanner 1004 to scan all data storage devices 402 in the trolley 1030, para 0194 and FIG. 23).
Given the teaching of Hause, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Schnee and Gokhale with “wherein the offline storage unit comprises a mobile cart, and wherein the offline storage area is located within the 
As per dependent claim 12, Schnee in combination with Gokhale and Hause discloses the system of claim 11. Schnee and Gokhale may not explicitly disclose, but Hause teaches wherein the mobile cart is configured to dock with a storage library of the datacenter (The trolley 1030 including multiple data storage devices 402 is placed near the robot 1002. The trolley 1030 generally includes doors that open/close and is configured to contain hundreds of data storage devices 402. One embodiment provides a wheeled trolley 1030 configured to contain about 480 devices 402, although other sizes and shapes of trolley 1030 are also acceptable. The robot arm 1010 moves up-down and angularly, and the end effector 1012 moves in-out to enable the scanner 1004 to scan all data storage devices 402 in the trolley 1030, para 0194 and FIG. 23).
The same motivation that was utilized for combining Schnee and Hause as set forth in claim 11 is equally applicable to claim 12.
As per dependent claim 13, Schnee in combination with Gokhale and Hause discloses the system of claim 11. Schnee and Gokhale may not explicitly disclose, but Hause teaches wherein: the automated system is part of a storage library of the datacenter; the mobile cart comprises a receiving area that is positioned to receive the storage media items from the automated system of the storage library; and the unidirectional security system is positioned at a boundary between the storage library of the datacenter and the receiving area (The trolley 1030 including multiple data storage devices 402 is placed near the robot 1002. The 
The same motivation that was utilized for combining Schnee and Hause as set forth in claim 11 is equally applicable to claim 13.
As per dependent claim 14, Schnee in combination with Gokhale and Hause discloses the system of claim 11. Schnee and Gokhale may not explicitly disclose, but Hause teaches wherein: object identifiers are associated with the storage media items; and the mobile cart comprises an object identifier reader that is configured to read the object identifiers (The trolley 1030 including multiple data storage devices 402 is placed near the robot 1002. The trolley 1030 generally includes doors that open/close and is configured to contain hundreds of data storage devices 402. One embodiment provides a wheeled trolley 1030 configured to contain about 480 devices 402, although other sizes and shapes of trolley 1030 are also acceptable. The robot arm 1010 moves up-down and angularly, and the end effector 1012 moves in-out to enable the scanner 1004 to scan all data storage devices 402 in the trolley 1030, para 0194 and FIG. 23. In a manner similar to FIG. 1A above, the trolley 1030 can include a cart RFID tag 1032. The cart RFID tag 1032 is programmed with information related to the multiple data storage devices 402 contained within the trolley 1030. For example, the RFID tag 1032 is programmed to identify each device 402 within the parent trolley 1030, 
The same motivation that was utilized for combining Schnee and Hause as set forth in claim 11 is equally applicable to claim 14.
As per dependent claim 15, Schnee in combination with Gokhale and Hause discloses the system of claim 11. Schnee and Gokhale may not explicitly disclose, but Hause teaches wherein the mobile cart comprises at least one of: a global positioning system (GPS) transponder (Multiple data storage devices 402 are maintained within a case 404, para 0114 and FIG. 11A and FIG. 23, which is loaded on the trolley 1030. The case 404 includes a global positioning system (GPS) unit 410, para 0115 and FIGS. 11A and 23); or a locking mechanism (A relief portion 44a defines a lock that can be push-fit against the projection 446a of a storage device 402, para 0142 and FIG. 13A).
The same motivation that was utilized for combining Schnee and Hause as set forth in claim 11 is equally applicable to claim 15.
As per independent claim 16, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1 and dependent claims 4 and 5. 
As per other claim limitations of independent claim 16, Schnee in combination with Gokhale does not explicitly teach “associating a unique key with the storage media item based on the storage media item being transferred from a production area of the datacenter to the offline storage area of the datacenter through a unidirectional security system”. 
associating a unique key with the storage media item based on the storage media item being transferred from a production area of the datacenter to the offline storage area of the datacenter through a unidirectional security system (Multiple data storage devices 402 are maintained within a case 404. A reader system 54 is configured to trace and read an entirety of device RFID tags 60 associated with the multiple data storage devices 402 in one pass of the case 404, para 0114 and FIG. 11A. A GPS unit 410 with a GPS RFID tag 419 is associated with the case 404, para 0118 and FIG. 11A. Thus, each of the multiple data storage devices 402 is associated with a device RFID tag 60 and once encased in case 404, the device is associated with RFID tag 419 and RFID tag 60).
Given the teaching of Hause, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Schnee and Gokhale with “associating a unique key with the storage media item based on the storage media item being transferred from a production area of the datacenter to the offline storage area of the datacenter through a unidirectional security system”. The motivation would be that the method and apparatus improves tracing and ability to immediately locate data storage devices used to store vital business data, para 0006 of Hause.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
As per independent claim 19, this claim is rejected based on arguments provided above for similar rejected claims 1 and 14.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schnee in view of Gokhale and in further view of Mishra and in further view of Lastinger.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected claims 6 and 7.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schnee in view of Gokhale and in further view of Evanson et al. US 2002/0006030 (“Evanson”).
As per dependent claim 2, Schnee in combination with Gokhale discloses the system of claim 1. Schnee teaches wherein: the offline storage unit comprises a container with a plurality of slots (Typically, the media 110 is shipped in a storage magazine or shipping container 170 that is especially adapted with slots, receiving shelves, or the like 174 having a particular form factor for receiving media with particular outer dimensions/shapes (e.g., a particular brand/model of tape cartridge), para 0033).
Schnee and Gokhale may not explicitly disclose, but in an analogous art in the same field of endeavor, Evanson teaches the unidirectional security system comprises a spring-loaded detent in front of each slot (Associated with each storage slot 24 is a detent 28, which preferably is a spring finger 30, para 0052 and FIG. 1), wherein the spring-loaded detent mechanically restricts movement of the storage media items through the entrance in the second direction when the storage media item pass through the entrance in the first direction (Referring to FIG. 8, spring 43 assists in locking a media reference lever into a selected position, para 0064 and FIGS. 1 and 8).
wherein the spring-loaded detent mechanically restricts movement of the storage media items through the entrance in the second direction when the storage media item pass through the entrance in the first direction”. The motivation would be that the invention reduces overall manufacturing cost, para 0014 of Evanson. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132